Citation Nr: 0732746	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to March 
1972 with service in the Republic of Vietnam from August 6, 
1969 to March 3, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the claims file contains VA Medical 
Center (VAMC) reports between December 2004 and July 2005, 
without a waiver of agency of original jurisdiction (AOJ) 
consideration.  These records were obtained for the 
determination of service connection for diabetes mellitus, 
which is not presently on appeal.  Nonetheless, the medical 
records contain some treatment notes regarding PTSD.  
However, the Board has determined that the newly submitted 
evidence is essentially duplicative of previous medical 
evidence because VA treatment records do not show a worsening 
of the veteran's condition since the last AOJ consideration.  
Thus, obtaining a waiver or remanding this case for AOJ 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).  


FINDINGS OF FACT

1.  Service-connected PTSD is currently manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; depression; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); flashbacks; 
hypervigilance; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships and a Global Assessment of Functioning (GAF) 
score of 55.

2.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintence of minimal person hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  Service connection is in effect for PTSD, rated as 70 
percent disabling; an upper arm disorder, rated as 10 percent 
disabling; and hearing loss, rated as 0 percent disabling, 
for a combined 70 percent disability rating.

4.  The veteran's highest level of education is two years of 
business management.  He worked as a postman for the U.S. 
Postal Services since 1982.  In October 2003, he accepted a 
disability retirement and has not been able to procure other 
employment since his retirement.  

5.  The evidence for the veteran's TDIU claim is at least in 
relative equipoise as to whether his service-connected 
disabilities are of such severity as to render him unable to 
obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in January and 
November 2002, January 2004, and May 2005 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as they informed the appellant of what evidence was needed to 
establish an increased rating and TDIU, of what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims, and asked him to provide any information 
in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
medical treatment records from the Orlando and Gainesville VA 
Medical Centers (VAMC).  Also, the veteran was afforded a VA 
PTSD examination in June 2004.  The VA examiner reviewed the 
veteran's medical history and claims file and provided the 
requested medical opinion.  Thus, the Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  Since 
the veteran's increased rating claim for PTSD is being 
denied, no effective date will be assigned, so the Board 
finds that there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  When implementing the award for TDIU, 
the RO will address any notice defect with respect to the 
effective date element.  Significantly, the veteran retains 
the right to appeal any effective date assigned by the RO.

The Board finds that the evidence of record -VA medical 
treatment records, VA examination, and lay statements -- is 
adequate for determining whether the criteria for increased 
rating for PTSD and TDIU have been met.  The Board is taking 
action favorable to the veteran by granting TDIU, as such, 
the Board finds that there has been no prejudice to the 
veteran that would warrant further notice or development.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).






Analysis

Service Connection for PTSD

The veteran contends that the disability rating assigned for 
his PTSD should be increased to 100 percent to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  

Currently, the veteran's PTSD is rated as 70 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent is assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal person hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

VA treatment records show continued PTSD counseling and 
treatment between August 1999 and June 2004.  The medical 
evidence demonstrates that the veteran's psychiatric 
disabilities is manifested primarily by symptoms of suicidal 
ideation, depression, anxiety and anger, hypervigilance, 
flashbacks, sleep difficulties, irritability, detachment from 
others, and decreased concentration.  He is currently 
unemployed.  

In VA treatment records, the veteran has been assigned GAF 
scores ranging between 50 and 60, but primarily at 55.  The 
Court has held that GAF scores reflect the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996).  A score of 41 to 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p. 32; 38 C.F.R. 
§§ 4.125(a), 4.130.

In June 2004, the veteran underwent a VA PTSD examination, 
where he reported depression, suicidal ideation, anxiety and 
anger, problems with concentration, poor sleep, nightmares, 
isolation, and diminished interest in social activities.  The 
veteran was hypervigilant, avoided crowds and felt detached 
from people.  He was irritable and short tempered and his 
family was afraid of his anger outbursts.  Upon mental status 
examination, the veteran was appropriately dressed and 
groomed and was pleasant and cooperative.  He was alert and 
oriented with no psychomotor agitation or retardation.  He 
reported no hallucinations or delusions.  His thought 
processes were logical and goal directed without flight of 
ideas.  However, his mood and affect were depressed and had 
suicidal ideation.  The VA examiner assigned the veteran a 
GAF score of 55.  

The Board notes that in July 2004, the veteran entered in-
patient psychiatric treatment at the Gainesville VAMC.  The 
veteran was admitted based on a diagnosis of polysubstance 
abuse.  He completed treatment in the same month and, upon 
discharge, he was found to have had liner and goal-oriented 
thought process and good insight and judgment.  He 
experienced no hallucinations or delusions.  Given the above 
analysis and evidence, the Board concludes that the 
preponderance of the evidence is against a disability rating 
in excess of 70 percent for the veteran's PTSD.  Therefore, 
his claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that there is no persuasive medical evidence 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal person hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Thus, under the current rating criteria, a 100 
percent rating is not warranted for the veteran's PTSD.  
While the veteran and his representative may sincerely 
believe that the current disability is more severe than 
indicated by the medical evidence, the Board notes that 
laypersons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 70 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Entitlement to TDIU

The veteran alleges that he is unable to work because of his 
service-connected PTSD and seeks a TDIU due to that 
disability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Further, marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Other factors may also be 
considered in determining "marginal employment", such as 
employment in a protected environment; for example, a family 
business.  38 C.F.R. § 4.16(a).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
under the procedures set forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service- connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

In the present appeal, the veteran's PTSD, rated as 70 
percent disabling, meets the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
Service connection is in effect for PTSD, rated as 70 percent 
disabling; an upper arm disorder, rated as 10 percent 
disabling; and hearing loss, rated as 0 percent disabling.  
It follows that the schedular requirements for the assignment 
of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Having met the objective criteria, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  On this 
question, the veteran contends that his PTSD renders him 
unable to work effectively with others.  Since discharge, his 
primary employment had been as a postman with the U.S. Postal 
Services between 1982 and 2003.  In 1998, the veteran 
suffered a heart attack, which worsened the symptoms of his 
PTSD.  He had increased anxiety and anger outbursts and did 
not get along with his supervisors at work.  He accepted a 
disability retirement from the Post Office in October 2003.  
Despite having sent job applications to retail outlets, 
including Home Depot, Wal-Mart, and gas stations, he has not 
been able to procure employment.  As a result, he has been 
unemployed since October 2003.  

In general, the veteran's medical evidence shows that he is 
currently unemployable due to both his non-service-connected 
cardiovascular disability and to his service-connected PTSD.  
However, resolving any reasonable doubt in favor of the 
veteran, the Board finds that the medical evidence 
substantiates the veteran's contentions that his PTSD render 
him unemployable.  In December 2003, a VA psychiatrist 
reviewed the veteran's medical history and conducted a follow 
up examination.  After consideration of the medical evidence, 
the VA psychiatrist opined that due to the veteran's medical 
and mental condition of PTSD, it is unlikely that he will be 
able to retain gainful employment.  Further, a January 2005 
statement submitted by K. Vehec, a therapist with the Orlando 
Vet Center, stated that the veteran exhibited symptoms 
including nightmares, flashbacks, and intrusive thought that 
have increased his anger level to the point where he is 
unable to perform socially. 

The veteran underwent a VA PTSD examination in June 2004, 
where he reported having retired from his position as a 
mailman due to his heart condition and problems with his 
supervisors.  He reported having studied two years of 
business management.  Given the above, the veteran is found 
to be unemployable.  The VA examiner opined that although the 
veteran may have retired due to his cardiovascular problems, 
the veteran's PTSD as likely as not contributed to his 
retirement.  Further, his symptoms worsened as a result of 
the decline of his physical health.

Given the veteran's service-connected disabilities, the Board 
finds the evidence at least in relative equipoise.  Although 
the evidence indicates that the veteran's cardiovascular 
condition contributes to his unemployability, medical 
evidence also shows that his unemployment to be due to his 
PTSD.  It appears that symptoms of his PTSD, including his 
anxiety and anger outbursts prevented him from working 
effectively at his employment.  Also, his PTSD made him 
unable to perform socially in any setting.  The Board has 
also considered the veteran's contentions that he applied 
for, but was refused by potential employers due to his 
disabilities.  Thus, the Board concludes that the evidence on 
the question of TDIU is at least in relative equipoise as to 
whether his service-connected PTSD renders him unable to 
obtain or maintain substantially gainful employment. 

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected disabilities, in 
particular his PTSD, render him unable to secure or follow a 
substantially gainful occupation.  Accordingly, the Board 
finds that the criteria for a TDIU due to service-connected 
disabilities have been met.


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


